 Case:
   Case:
       1:10-cv-08188
         1:13-cv-06251
                     Document
                       Document
                              #: #:
                                 334-1
                                    96 Filed:
                                        Filed:10/01/14
                                               01/16/20Page
                                                        Page11ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3127




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

WILLIAM VIRAMONTES,                               )
                                                  )
                Plaintiff,                        )
                                                  )
                v.                                )   No. 13-cv-6251
                                                  )
CITY OF CHICAGO and CHICAGO                       )   Judge Kendall
POLICE OFFICERS JESSICA BRADY,                    )
Star # 12552, and MARC LAPADULA,                  )
Star #6785,                                       )
                                                  )
                Defendants.                       )

                PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
                         HIS MOTION FOR A NEW TRIAL

        Plaintiff WILLIAM VIRAMONTES, by and through undersigned counsel, respectfully

moves this Court, pursuant to Fed. R. Civ. P. 59, to grant his motion for a new trial. In support

thereof, Plaintiff states as follows:

        Plaintiff sued two Chicago Police Officers for violating his constitutional rights. He

alleged that 1) they used excessive force against him; and 2) maliciously prosecuted him for mob

action. After a two day trial, the defendant-officers were found not liable. Pursuant to Fed. R.

Civ. P. 59, “The court may, on motion, grant a new trial on all or some of the issues – and to any

party – as follows: (A) after a jury trial, for any reason for which a new trial has heretofore been

granted in an action at law in federal court.” Plaintiff should be granted a new trial because of

the various procedural rulings this Court made in the days leading up to and during his trial, as

well as because of argument and conduct of defense counsel. To establish a right to a new trial,

Plaintiff must show: 1) multiple errors occurred at trial, and 2) those errors were so severe they

rendered the trial fundamentally unfair. See United States v. Powell, 652 F.3d 702, 706 (7thCir.



                                                  1
 Case:
   Case:
       1:10-cv-08188
         1:13-cv-06251
                     Document
                       Document
                              #: #:
                                 334-1
                                    96 Filed:
                                        Filed:10/01/14
                                               01/16/20Page
                                                        Page22ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3128




2011)(citing Alvarez v. Boyd, 225 F.3d 820, 824 (7thCir. 2011)). The cumulative effects of the

Court’s rulings deprived Plaintiff of his right to a fair trial. Christmas v. City of Chicago, 682

F.3d 632, 643 (7thCir. 2012). Therefore, this Court should grant Plaintiff’s motion for a new

trial.

         A.     Improper Arguments by Counsel During Closing Arguments.

         The defendants blatantly violated the Court’s motion in limine by arguing that the

defendants were “stars” during closing arguments. Dkt. 68, p. 2. The Court barred improper

bolstering of the defendants’ character through the use of accommodations and the like. See id.

However, during closing argument, counsel argued exactly that. R. 372:1-6. Such an argument

was clearly inappropriate, especially when foiled with defense counsel’s brash and entirely

inappropriate argument that Plaintiff’s felony conviction meant he could conform his conduct to

the requirements of the law.

         Over Plaintiff’s objection, the Court allowed into evidence Plaintiff’s felony conviction

pursuant to Fed. R. Evid. 609. See Dkt. 72, p. 3-4. The only purpose for this conviction was to

show that Plaintiff could not be honest. See id; see also Fed. R. Evid. 609. However, the

defendants intentionally misused this evidence in the worst possible way. “…the Viramontes

brothers were there to incite violence and start street fights. That was their purpose that night,

and that is why Mr. Viramontes was arrested. Now, you’ve heard evidence that Mr. Viramontes

has been convicted of a felony crime in 2012. This reflection reflects – this conviction reflects

on Mr. Viramontes’ unwillingness to conform his conduct to the law.” R. 351:9-16. Plaintiff is

mindful that the Court suggested Plaintiff’s counsel ought to have moved to strike the argument,

but the bell cannot be unrung. Regardless, the defendants should not benefit from their counsel’s

intentional misconduct during the trial.



                                                  2
 Case:
   Case:
       1:10-cv-08188
         1:13-cv-06251
                     Document
                       Document
                              #: #:
                                 334-1
                                    96 Filed:
                                        Filed:10/01/14
                                               01/16/20Page
                                                        Page33ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3129




       The Seventh Circuit addressed a similar issue while sitting en banc under F.R.E. 404(b)

in United States of America v. Gomez, No. 12-1104 (7th Cir. 2014). In that case, the Seventh

Circuit addressed the problem that, “other-act evidence is usually capable of being used for

multiple purposes, one of which is propensity.” Id. at 13 (citing United States v. Beasley, 809

F.2d 1273, 1279-80 (7th Cir. 1987)(“Almost any bad act evidence simultaneously condemns by

besmirching character and by showing one or more of ‘motive, intent, . . ..”) (emphasis in

original)). The Court noted that, “. . . other-act evidence offered to prove a person’s character

and inviting an inference that he acted in conformity therewith – is categorically inadmissible.”

Gomez, at p. 13, fn. 3 (emphasis in original). Here, the defendants blatantly argued that evidence

which was admitted solely for impeachment meant he was a bad person incapable of being law-

abiding and, thus, must have been breaking the law on the night of this incident. See id.

       At pretrial, the defendants asked the Court to accept their reasoning that Plaintiff’s

conviction years after his interaction with the defendants bore on his trustworthiness. However,

the defendants’ arguments to the jury proved that they admitted this evidence for an improper

purpose. They waited for the most opportune moment to argue something that the Rules, this

Court, and case law made perfectly clear is impermissible. See United States v. Thomas, 321

F.3d 627, 635 (7th Cir. 2003)(again recognizing "a jury is not likely to insist on the government's

satisfying so demanding a standard of proof if the defendant is a thoroughly bad sort who even if

not clearly guilty of the crime with which he is charged is no doubt guilty of some [other] crime”

and district courts should “cautiously approach the weighting of probative value against the

prejudicial effect of prior convictions”). They should not be allowed to get away with such

calculated misconduct. Plaintiff’s motion for a new trial should be granted as the cumulative

effect of the defendants’ argument resulted in an unfair trial for Plaintiff.



                                                   3
 Case:
   Case:
       1:10-cv-08188
         1:13-cv-06251
                     Document
                       Document
                              #: #:
                                 334-1
                                    96 Filed:
                                        Filed:10/01/14
                                               01/16/20Page
                                                        Page44ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3130




       B.      Defendants’ Improper Argument that Their Actions were Justified by CPD’s
               Use of Force Model.

       The defendants likewise argued that their use of force was consistent with the use of

force model. Although the Court ruled that they would be allowed to testify regarding their

training, they should not have been allowed to take the next leap and testify that their actions

were reasonable because what they did was consistent with their training. See Thompson v. City

of Chicago, 472 F. 3d 444, 455 (7th Cir. 2006)(holding that “if confronted with the question of

whether police manuals, guidelines or general orders are "reliable gauges" of the reasonableness

of an officer's use of force, the Court would reach the same conclusion that it did in Whren); see

also Whren v. United States, 517 U.S. 806, 815-16 (1996)(concluding police rules, practices and

regulations are an unreliable gauge by which to measure the objectivity and/or reasonableness of

police conduct). In fact, defense counsel submitted to the Court that the Defendants would not

do that, and then did it anyway. See Dkt. 68, p. 2. Not only did this argument invade on the

province of the jury, it also violated the motion in limine. See id. This secondary argument

based upon their training was a violation of the motion in limine regarding general orders

because of how they used it. It was not just saying how they are trained. It was saying that by

acting in conformity with their training, they could not have violated the Constitution. See R.

257:21-258:3; see also id. at 348:1-3 (“These officers encountered a violent man that night, and

they dealt with that situation in a manner that was reasonable and in compliance with their

training.”). By flipping their own motion in limine on its head, Plaintiff was unduly prejudiced

by this non sequitor of an argument. Just as violating a police department general order cannot

establish a constitutional violation, potentially acting pursuant to one cannot disprove a

constitutional violation. Unlike in Thompson, though, the admittance of this testimony was not

harmless because the defendants alone were allowed to characterize what the general order stated


                                                 4
 Case:
   Case:
       1:10-cv-08188
         1:13-cv-06251
                     Document
                       Document
                              #: #:
                                 334-1
                                    96 Filed:
                                        Filed:10/01/14
                                               01/16/20Page
                                                        Page55ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3131




and how their actions were consistent with it—there was no adequate opportunity to cross

examine he defendants on this. See Thompson, 472 F. 3d at 456; see also Ratliff v. City of

Chicago, No. 10 C 739 (N.D.Ill. Nov. 19, 2012)(holding “the existence of the General Orders

cannot be used in this case to show that the Plaintiff's constitutional rights were (or were not)

violated”). In this regard, the defendants’ argument was in contravention with the Court’s ruling

and confused the issues for the jury. Accordingly, the plaintiff should be granted a new trial.

       C.      The Court’s “Malice” Instruction was Confusing and Resulted in a
               Compromise Verdict.

       Over Plaintiff’s objection, the Court issued a malice instruction that was unnecessarily

confusing and overstated Plaintiff’s burden under the law to prove malicious prosecution. See

Dkt. 82, p. 27. “Malice is defined as the initiation of a prosecution for any reason other than to

bring a party to justice.” Jimenez v. City of Chicago, 830 F.Supp.2d 432, 451 (N.D.Ill.

2011)(citing Rodgers v. Peoples Gas, Light & Coke Co., 315 Ill.App.3d 340, 349, 248 Ill.Dec.

160, 733 N.E.2d 835, 842 (2000)). Furthermore, the Rodgers Court makes clear that “the trier of

fact may infer malice from lack of probable cause if there is no other credible evidence which

refutes that inference.” Rodgers, 733 N.E.2d at 842. Accordingly, the Court’s instruction that

Plaintiff must have shown that the defendants initiated the criminal proceeding for the purpose of

injuring him was a misstatement of the law. See Dkt. 82, p. 27. Furthermore, the Court’s

instruction favored the defendants by referring to them by their official office, as opposed to

simply their role in this case: defendant. See id.

       The jury’s note only further supports Plaintiff’s argument. Dkt. 89. The jury thought

Plaintiff had to find the defendants guilty of something, which they did not, in order to find them

liable. However, before any clarification was sent to the jury, they announced that they had




                                                     5
 Case:
   Case:
       1:10-cv-08188
         1:13-cv-06251
                     Document
                       Document
                              #: #:
                                 334-1
                                    96 Filed:
                                        Filed:10/01/14
                                               01/16/20Page
                                                        Page66ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3132




reached a verdict. R. 420:2-421:25. The sequence and substance of the communication from the

jury is highly suggestive of the fact that the verdict was a result of compromise.

        In similar circumstances, courts have found that a claim of deadlock followed by a

verdict soon thereafter is evidence of a compromise verdict. See Mekdeci v. Merrell Nat.

Laboratories,711 F.2d 1510, 1515 (11th Cir. 1983). Here, too, evidence that the jury was

confused by the law, followed by a quick reversal and finding, is evidence of a compromised

verdict. See Skinner v. Total Petroleum, Inc., 859 F.2d 1439 (10th Cir.1988)(“the jury’s sudden

arrival at unanimity, when just a few hours before it was still struggling with an apparently close

issue of liability, raises the question of the reliability of the jury’s verdict”). In Skinner, the

Court found the jury’s sudden arrival at unanimity a few hours after struggling with reaching

agreement suspect. Id. This case presents an even stronger indicia of compromise. See id.

Within an hour of asking for clarification, the jury reached a unanimous verdict even though no

clarification was provided regarding the law. Here, the fact that the jury indicated it did not

understand the question before it, coupled with the quick reversal and decision, indicates that

there was a close question of liability. See id. Such a compromise by the jury at that late hour

was inappropriate and necessitates a new trial.

        D.      The Court’s Rulings Regarding the Video Resulted in Undue Surprise and
                Were Prejudicial to Plaintiff.

        Easily the most important piece of evidence in this case was a third-party video of the

events that was found on YouTube. See Exhibit 3, Original Video. Defendants, on the day of

trial, for the first time produced an altered version of the video and, over Plaintiff’s objection,

they were allowed to use it. The defendants argued that they had simply lightened the video.

However, the defendants had all of discovery to lighten, and produce to Plaintiff, this video but

did not. See Davis v. Wells Fargo Bank, 685 F.Supp.2d 838, 842-843 (“Davis”) (N.D. Ill. 2010)

                                                    6
 Case:
   Case:
       1:10-cv-08188
         1:13-cv-06251
                     Document
                       Document
                              #: #:
                                 334-1
                                    96 Filed:
                                        Filed:10/01/14
                                               01/16/20Page
                                                        Page77ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3133




aff’d sub nom, Estate of Davis v. Wells Fargo Bank, 633 F.3d 529 (7th Cir. 2011). At trial, then,

the defendants were allowed to surprise Plaintiff with this new version of the video and

attempted to impeach him by pointing out a figure that, previously, had been unrecognizable.

“Q. Mr. Viramontes, in the upper left-hand corner, directing your attention there, that’s you, isn’t

it? A. I can’t see clearly. It looks like me with the phone, but I’m not – I’m not sure. It looks

like me with the phone, but I’m not sure. Q. Okay. And you’ve had a chance to review this

video, to be clear, right?...You’ve seen it numerous times, in fact?” R. 81:16-24 (emphasis

added). Had the defendants produced their version of the video earlier, then Plaintiff may have

been able to adequately respond to the defendants’ arguments. But the defendants did not, and

now we know why. Defendants wanted to surprise Plaintiff at trial. Such surprise tactics are

exactly what the discovery rules seek to prevent. The defendants should not have been allowed

to use evidence that they never produced throughout the life of discovery in this case.

       Moreover, the Court also granted the defendants’ motion to chop off the, approximately,

last ten seconds of the video over Plaintiff’s objection. However, the defendants then

inappropriately used that redaction to their advantage. The defendants argued that the end of the

video that the jury was shown was the end of the video. As such, they argued—rather

facetiously—that there was nothing more to the story and, impliedly, if there were the

cameraman would have kept recording. “You can tell from looking all around the area at that

time that no one was concerned with what other police misconduct was occurring. The video was

trying to film a squadrole car – or police car driving down the street. If there was some

misconduct that was taking place, everyone’s attention would have been focused on that. And

that wasn’t the case.” R. 357:14-20. This, however, was more than just misleading. It was

untrue. In those redacted seconds, the cameraman is attempting to record what is happening to



                                                  7
 Case:
   Case:
       1:10-cv-08188
         1:13-cv-06251
                     Document
                       Document
                              #: #:
                                 334-1
                                    96 Filed:
                                        Filed:10/01/14
                                               01/16/20Page
                                                        Page88ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3134




Mr. Viramontes but several Chicago Police Officers force him to turn off his camera.

Accordingly, the defendants were allowed to create a false impression in the minds of the jury

regarding the events of September 23, including their rather uncontroversial ending. This is

important, though, because it is during this very time that Mr. Viramontes alleges the defendants’

excessive force took place.

       The defendants’ misuse of the substantially altered video, in addition to the other issues

raised in this motion, deprived Plaintiff of his right to a fair trial. Therefore, the Court should

grant Plaintiff’s motion to dismiss.

       E.      Plaintiff’s Witnesses Should Not Have Been Barred.

       The Court barred both Plaintiff’s properly disclosed Rule 26 witnesses, as well as

witnesses that were discovered on the eve of trial. As neither set of witnesses should have been

barred, the Court should grant Plaintiff’s motion for a new trial.

       The defendants moved to bar Brenda Rivera and Mari Viramontes from testifying

because they claimed that they were not properly disclosed to them. However, contemporaneous

evidence from the very beginning of this litigation contradicts the defendants’ story. Exhibit 2,

1/30/14 Correspondence. In order to cure any potential defect, the Court gave the defendants

leave to depose these two witnesses on the eve of trial. In an attempt to facilitate this process,

Plaintiff called both witnesses and set up times for their depositions, and was even able to secure

an address for Ms. Viramontes. Exhibit 4, 8/4/14 Correspondence. The defendants subsequently

claimed they were unable to serve Ms. Viramontes the subpoena for her deposition although

Plaintiff’s server had no difficulty serving her trial subpoena.

       Prior to the scheduled depositions of Ms. Viramontes and Ms. Rivera, Plaintiff learned of

two new witness: Guillermo Viramontes and Veronica Viramontes. When the defendants told



                                                   8
 Case:
   Case:
       1:10-cv-08188
         1:13-cv-06251
                     Document
                       Document
                              #: #:
                                 334-1
                                    96 Filed:
                                        Filed:10/01/14
                                               01/16/20Page
                                                        Page99ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3135




Plaintiff that they had not served any deposition subpoenas for Ms. Rivera or Ms. Mari

Viramontes, Plaintiff offered instead to produce Guillermo Viramontes and Veronica Viramontes

for the exact dates and times that the foregoing depositions were to take place. The defendants,

however, refused to attend. Exhibit 5, Counsel’s Response.

         After not serving deposition subpoenas for Plaintiff’s properly noticed witnesses, then not

attending the depositions that the defendants were clearly available to attend for Plaintiff’s newly

discovered witnesses, the defendants moved to bar all of the witnesses—which the Court

granted. Plaintiff was thus unduly prejudiced because of the defendants’ strategic decision not to

contact any of these witnesses. See R. 354:23-25 (“So where is she? Where is the girlfriend?

Where is the girlfriend’s aunt? They didn’t come because this didn’t happen.”)

         Pursuant to Rule 26, neither Brenda nor Mari should have been barred. See Fed. R. Civ.

P. 26. Furthermore, Guillermo and Veronica Viramontes should have been allowed to testify as

rebuttal witnesses because as soon as Plaintiff learned about them, the defendants had access to

them. See Alexander v. CIT Technology Financing Services, 217 F. Supp. 2d 867, 880 (N.D.Ill.

2002)(deny motion to bar a rebuttal witness from testifying). They were disclosed, and also

ready and willing to be deposed at a time the defendants’ had set aside for depositions in this

case. Accordingly, any such undue surprise or harm was nonexistent. See DP Solutions, Inc. v.

Rollins, Inc., 353 F.3d 421, 435 (5th Cir. 2003). Meanwhile, the harm to Plaintiff’s case was

manifest. See New Burnham Prairie Homes v. Village of Burnham, 910 F.2d 1474, 1482 (7th

Cir. 1990). Accordingly, the Court should grant Plaintiff’ s motion for a new trial as the

cumulative effect of barring these witnesses, along with the foregoing, denied Mr. Viramontes of

a fair trial.




                                                  9
Case:
  Case:
      1:10-cv-08188
        1:13-cv-06251
                    Document
                      Document
                             #: #:
                                334-1
                                   96 Filed:
                                       Filed:10/01/14
                                              01/16/20Page
                                                       Page10
                                                            10ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3136




       F.      The Gilbert Instruction Was Unduly Prejudicial, Premature, and
               Unnecessary.

       An erroneous jury instruction in and of itself can be enough to establish a new trial. To

gain a new trial, a movant must prove that (1) it made a proper and timely objection to the jury

instructions, (2) those instructions were legally erroneous, (3) the errors had prejudicial effect,

and (4) it requested alternative instructions that would have remedied the error. Krippelz v. Ford

Motor Co., 750 F.Supp.2d 938, 942 (N.D.Ill. 2010)(citing NTP, Inc. v. Research In Motion,

Ltd.,418 F.3d 1282, 1311-12 (Fed.Cir. 2005)). Here, Plaintiff timely objected and offered an

alternative instruction what would have remedied the error. See Dkt. 82. Because the given

instruction misstated the law of the case, and therefore the law, the Court should grant Plaintiff’s

motion for a new trial. See id.

               1.      The Court’s Instruction Did Not Accurately Represent the Law.

       It is axiomatic that one cannot be convicted of a crime he has not first been accused of

committing. Because the Court directed the jury that Plaintiff had been found guilty of acts for

which he was never accused, the Court should grant Plaintiff’s motion for a new trial.

       The purpose of a criminal complaint is to provide a criminal defendant with notice of the

charge that the State seeks to prove against him or her. See People v. Griffin, 36 Ill.2d 430 (Ill.

1967). So, for example, in Griffin, the Supreme Court of Illinois reversed a finding of guilt

against a defendant, holding that the criminal complaint merely mirrored the statute and did was

insufficient to advice him of the nature of the accusation against him. Id. at 431. There, the

Court recognized that the importance of the criminal complaint stating with particularity the

charge against an individual is not only to enable him or her to prepare for his defense, but also

to act as a bar against the State for attempting to prosecute a person twice for the same offense.

Id. at 432(citing People v. Peters, 10 Ill.2d 577, 580 (1957)).

                                                  10
Case:
  Case:
      1:10-cv-08188
        1:13-cv-06251
                    Document
                      Document
                             #: #:
                                334-1
                                   96 Filed:
                                       Filed:10/01/14
                                              01/16/20Page
                                                       Page11
                                                            11ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3137




       Here, the defendants charged Plaintiff with aggravated assault and the “particular acts

relied upon” that formed the basis of that charge was that Mr. Viramontes “knowingly swung

back a closed fist” at a Chicago Police Officer. See id.; Exhibit 1, Criminal Complaints.

Accordingly, it was clear error to instruct the jury that Mr. Viramontes actively swung at a police

officer and missed as part of the Heck instruction. See Dkt. 80. He was never charged with

swinging at a police officer, so he could not be convicted of having swung at a police officer. To

instruct there jury such confused the issues of the case and was unduly prejudicial to the

Plaintiff. The purpose of Heck is to prevent the of claims that “necessarily” implies the

invalidity of a criminal conviction. See Nelson v. Campbell, 541 U.S. 637, 647 (2004)(stressing

the importance of "necessarily" in stating the rule of Heck). As such, the Court’s instruction was

also overly broad as those facts were not in dispute before the criminal court and, as a result,

would not have necessarily made his criminal conviction invalid. For all these reasons, Plaintiff

should be granted a new trial.

       Similarly, the Court’s instruction that Plaintiff actively resisted was defective because it

essentially instructed the jury about Plaintiff’s conviction—i.e. resisting arrest. See Exhibit 1.

Rather, the Court should have instructed the jury regarding the factual predicate: that he pulled

his arm away. Id. In so doing, the Court would have provided the narrowest instruction

necessary, in line with the Supreme Court’s admonition in Nelson, to both preserve the validity

of Plaintiff’s conviction without forcing Plaintiff to, essentially, confess to the jury. See Nelson,

541 U.S. at 647. This was especially important since the jury was instructed that a plaintiff’s

resisting arrest can be used to determine whether the force used by the defendants was excessive.

See Dkt. 82, p. 21. That said, there is a marked difference between pulling one’s arm back—

which Plaintiff admitted on the stand and even demonstrated—and the innumerable other



                                                 11
Case:
  Case:
      1:10-cv-08188
        1:13-cv-06251
                    Document
                      Document
                             #: #:
                                334-1
                                   96 Filed:
                                       Filed:10/01/14
                                              01/16/20Page
                                                       Page12
                                                            12ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3138




machinations that the phrase “actively resisting” calls to mind. By instructing the jury that

Plaintiff “actively resisted” as opposed to pull his arm back, the color and tenor of Plaintiff’s

resistance took an entirely different meaning, to his detriment.

                2.      The Court’s Instruction Was Premature.

        Furthermore, the Court’s Heck instruction was premature. In Gilbert, the Seventh Circuit

held that in order to cure a Plaintiff’s repeated testimony that contradicted his criminal

conviction, the Court should have provided a jury instruction “at the start of trial, as necessary

during the evidence, and at the close of the evidence." Gilbert v. Cook, 512 F.3d 899, 902

(2008). Accordingly, any prejudice created by the plaintiff’s inconsistent testimony would be

cured. See id. Here, however, the jury was instructed prior to Plaintiff ever even testifying. C.f.

id. Accordingly, he did not have a chance to “maintain an agnostic position toward his

conviction.” Id. It was decided for him. In essence, Plaintiff was forced to “confess in open

Court” to having swung at a police officer via the Court’s jury instructions, a result that is

contrary to the meaning and purpose of Gilbert. See id.

                3.      The Court’s Instruction Curtailed Plaintiff’s Ability to Testify.

        And finally, Heck deals with issue preclusion, not testimony. It has no bearing on the

admissibility of testimony. See Heck v. Humphrey, 512 U.S. 477 (1994). Although the Seventh

Circuit has never squarely decided this issues, other circuits have. In Simpson v. Thomas, the

Ninth Circuit found that it had been reversible error for a district court to exclude testimony of

the plaintiff in a Section 1983 action as Heck barred. 528 F.3d 685 (9th Cir. 2008). In reaching

this conclusion, they recognized that Heck—and all of its progeny—addressed only whether a

claim itself is viable, not whether evidence is admissible. Id. at 691. Thus, the defendants could

not utilize the decision to bar certain testimony as the Plaintiff was “still entitled to tell the jury



                                                   12
Case:
  Case:
      1:10-cv-08188
        1:13-cv-06251
                    Document
                      Document
                             #: #:
                                334-1
                                   96 Filed:
                                       Filed:10/01/14
                                              01/16/20Page
                                                       Page13
                                                            13ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3139




the entire story” despite the prior conviction. Id. at 696; see Melton v. Murphy, No. 05 C 366,

2008 WL 2697333 (E.D.Pa July 9, 2008). Accordingly, if the Court was going to give the

instruction—which Plaintiff still maintains was premature—then Plaintiff should have at least

been allowed to testify regarding his version of the facts unfettered. For each of the foregoing

reasons, the Court should grant Plaintiff’s motion for a new trial.

               4.      The Court’s Instruction Was Prejudicial.

       Moreover, there is no fair argument that the error did not have a prejudicial effect. The

instruction given by the Court manifestly altered the tenor of Plaintiff’s interaction with the

defendants. Plaintiff admits to pulling his arm back, and at that time it is indisputable that his fist

is clenched around his cell phone—its testified to by the most important witness: the video.

While that may technically constitute assault and resistance, the calculus of what would

constitute reasonable force in response to those actions is remarkably different than under the

instruction given by the Court. Rather, by instructing the jury that reasonableness of the

defendants’ use of force in response to those actions is remarkably different —as opposed to

someone who “actively swung in the direction of a police officer and missed” and then “after he

swung…actively resisted the police officers.” Dkt. 87, p. 19.

       In fact, this even contradicted the defendants’ own version of events. At Plaintiff’s trial,

Defendant Lapadula testified that “As I [was] approaching the Defendant he was kind of hitting

his chest and he bladed his stance toward me. Q. What do you mean by bladed his stance? A.

Like a fighting stance. Like with shoulder and feet apart, to me it was an aggressive stance. So I

attempted to take control of him. At which time he pulled away from me.” Trial Transcript 11:4-

10. Defendant Lapadula then explains that after Plaintiff pulled away is when he attempted to

swing at the defendants. “Q. And what, if anything, did the Defendant do when you grabbed his



                                                  13
Case:
  Case:
      1:10-cv-08188
        1:13-cv-06251
                    Document
                      Document
                             #: #:
                                334-1
                                   96 Filed:
                                       Filed:10/01/14
                                              01/16/20Page
                                                       Page14
                                                            14ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3140




left wrist? A. He immediately pulled away from me. At which time he actually knocked another

female Officer to the ground who I did not know at the time….Q. After the female officer fell to

the ground, what did you see the Defendant do? A. The subject drew his arm back balled his fist

and attempted to swing at me.” Trial Transcript 11:20-12:7.

        By not allowing Plaintiff’s to argue this point, his case was substantially harmed. Officer

Bragiel is able to point herself out on the video. See Exhibit 3, Original Video. Accordingly, we

know that at least four officers are holding onto Mr. Viramontes at the time that—according the

defendants—he pulls his fist back. See id. Again, the reasonableness of the officers’ use of force

in response to Plaintiff’s actions under these circumstances, as opposed to a one-on-one situation

between the defendant and Mr. Viramontes, necessarily requires an entirely different calculus.

This is especially true as it speaks to the possible motivations of the parties. Regardless of the

extent, or even direction, that Plaintiff’s fist moved, he did so after the defendants touched his

person; he resisted then swung—not swung and then resisted. In this case, the difference

between those two events cannot be understated. If Plaintiff swung first, then he’s the first

aggressor. If, however, the defendants were trying to rip Plaintiff’s phone out of his hand and he

pulled back that same fist, then it would also be reasonable to infer that whatever he

subsequently did with that first was in response to the defendants’ (and others) continued use of

force against him. However, as a result of the Court’s instruction, Plaintiff was not allowed to

point this out to the jury, let alone argue it.

        As a result, Plaintiff was not allowed to impeach the defendants. The defendants’

criminal trial testimony was not consistent with the video, but the trial court’s ruling was

consistent with the video. This Court framed its instruction based on the trial court’s ruling.

Thus, the defendants changed their story to match this Court and the trial court’s ruling. “Q. Just



                                                  14
Case:
  Case:
      1:10-cv-08188
        1:13-cv-06251
                    Document
                      Document
                             #: #:
                                334-1
                                   96 Filed:
                                       Filed:10/01/14
                                              01/16/20Page
                                                       Page15
                                                            15ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3141




to clear up something. When you were attempting – I’m sorry. When you were attempting to

pull Mr. Viramontes back, he knocked down Officer Bragiel; is that correct? A. Yes. I never

saw him actually knock Officer Bragiel to the ground, but that is what was inferred to me, that he

knocked her down during that push/pull. Q. And that’s when you later strike him; is that

correct? A. Yes, I saw – well, I saw her on the ground, and I saw her get up. Whether or not I

struck him in the middle, I – I don’t recall.”). R. 176:10-20. However, because Plaintiff could not

question this Court’s ruling, Plaintiff was estopped from questioning the defendants’ prior

testimony also. The defendants used the Court to bolster their credibility, and Plaintiff was

helpless to impeach them. “You are not permitted to directly examine in contradiction, under the

case law, and you know that.” R. 246:22-23. Numerous objections were sustained on this point,

and Plaintiff submits it was unfair to prevent him from impeaching the defendants. “Q. During

the criminal trial, isn’t it true you did not tell the Court that Mr. Viramontes pulled away after

swinging?...You didn’t say that Mr. Viramontes pulled away after swinging. THE COURT: I’m

going to stop there based upon my prior ruling that that’s not going to be answered. You don’t

need to answer that question.” R. 248:18-25. Because such a situation is contrary to notions of

justice, and substantially altered the jury’s consideration of what would constitute reasonable

force, the Court should grant Plaintiff’s motion for a new trial.




                                                 15
Case:
  Case:
      1:10-cv-08188
        1:13-cv-06251
                    Document
                      Document
                             #: #:
                                334-1
                                   96 Filed:
                                       Filed:10/01/14
                                              01/16/20Page
                                                       Page16
                                                            16ofof16
                                                                   16PageID
                                                                      PageID#:724
                                                                             #:3142




       WHEREFORE the Plaintiff, WILLIAM VIRAMONTES, respectfully requests that this

Honorable Court grant his motion for a new trial, and provide any further relief it deems

equitable and just.

                                                            Respectfully Submitted,

                                                            WILLIAM VIRAMONTES


                                                     By:    s/Jeanette Samuels
                                                               One of Plaintiff’s Attorneys

                                                            Jeanette Samuels
                                                            Jared Kosoglad
                                                            JARED S. KOSOGLAD, P.C.
                                                            118 South Clinton Street
                                                            Suite 200
                                                            Chicago, Illinois 60661




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that he served the foregoing pleading via the

Court’s electronic filing system on all counsel of record on October 1, 2014.


                                                            s/Jeanette Samuels




                                                16
